215 P.3d 875 (2009)
229 Or. App. 706
STATE of Oregon, Plaintiff-Respondent,
v.
Gary Bruce PITTSLEY, Defendant-Appellant.
0602255CR; A137178.
Court of Appeals of Oregon.
Submitted on June 23, 2009.
Decided July 15, 2009.
Peter Gartlan, Chief Defender, Appellate Division, and Kenneth A. Kreuscher, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant. Gary Bruce Pittsley filed the supplemental brief pro se.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Tiffany Keast, Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and SERCOMBE, Judge, and CARSON, Senior Judge.
PER CURIAM.
Defendant was convicted of burglary and other offenses. On the burglary conviction, the trial court imposed the maximum sentence allowed under grid block 7-A of the sentencing guidelines. On appeal, defendant contends that he instead should have been sentenced under grid block 7-B, which has a shorter maximum allowable sentence, because the state failed to prove that a prior out-of-state conviction constituted a "person" felony for purposes of the guidelines. The state concedes that the trial court erred in that regard. We agree and accept the state's concession.
Defendant also raises a number of other challenges to his convictions and sentences, each of which is unpreserved and/or lacks merit. We reject those challenges without discussion.
*876 Remanded for resentencing; otherwise affirmed.